Dissenting Opinion.
Bermudez, C. J.
Whatever may be the responsibility which attaches to owners of property for the wrongful use of the same by employees entrusted with the keeping thereof, I do not think that it fastens when the owner had not the exclusive control of the property, or having such, was absent, unaware of such use, unable to prevent it, and when such use was not done in, but out of, the cours.e of. the legitimate functions or line of the duties of such subordinates, and was not sanctioned and ratified, and could not even have been foreseen.
I think the allowance too large, unless the fact of death, which is entitled to no consideration, assist in the computation and assessment.
I therefore dissent from the decree.